Case 6:19-cv-02156-WWB-LRH Document 20 Filed 12/23/19 Page 1 of 3 PageID 132




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


   SHAEDA BURGESS, individually, and on
   behalf of other similarly situated individuals,

                      Plaintiff,
                                                         Case No. 6:19-cv-02156
   vs.
                                                         Judge Wendy W. Berger
   UNIVERSAL CITY DEVELOPMENT                            Magistrate Judge Leslie R. Hoffman
   PARTNERS, LTD. a Florida limited
   partnership, d/b/a UNIVERSAL ORLANDO
   RESORT,

                      Defendant.


         DEFENDANT’S RESPONSE TO COURT’S DECEMBER 16, 2019 ORDER

          On December 16, 2019, this Court entered an order requiring the parties to “show

   cause, in writing, to this Court…why this case [Burgess II] should not be consolidated and

   joined for trial under Federal Rule of Civil Procedure 42(a) and Local Rule 1.04(c) with case

   number 6:19-cv-1041-Orl-78LRH [Burgess I].”           (Doc. 16.)    Simultaneously with this

   Response, Defendant, Universal City Development Partners, Ltd. (“Defendant”) has filed a

   motion to dismiss Burgess II pursuant to the first-filed rule.       Defendant’s position, as

   articulated in that motion to dismiss, is that Burgess II should be dismissed because it is

   duplicative of Burgess I. Defendant incorporates here by reference the first-filed arguments

   from its motion to dismiss Burgess II.

          However, if the Court is not inclined to dismiss this case based on the first-filed rule,

   then Defendant alternatively agrees that it should be consolidated with Burgess I.
Case 6:19-cv-02156-WWB-LRH Document 20 Filed 12/23/19 Page 2 of 3 PageID 133




    Dated: December 23, 2019             Respectfully submitted,

                                         UNIVERSAL CITY DEVELOPMENT
                                         PARTNERS, LTD.


                                         By: /s/ Joel Griswold

                                         Joel Griswold jcgriswold@bakerlaw.com
                                         rbouey@bakerlaw.com
                                         BAKER & HOSTETLER LLP
                                         200 S. Orange Ave., Suite 2300
                                         Orlando, Florida 32801-3432
                                         Telephone: (407) 649-4088
                                         Facsimile: (407) 841-0168

                                         Counsel for Defendant,
                                         Universal City Development Partners, Ltd.




                                       -2-
Case 6:19-cv-02156-WWB-LRH Document 20 Filed 12/23/19 Page 3 of 3 PageID 134




                                 CERTIFICATE OF SERVICE
          The undersigned, an attorney, hereby certifies that a true and correct copy of the above

   and foregoing document was served this 23rd day of December, 2019, via the court’s CM/ECF

   system upon all counsel of record.




                                                /s/ Joel Griswold
                                                Joel Griswold




                                                  -3-
